207 F.2d 264
D. H. REYNOLDS, Appellant,v.UNITED STATES of America.
No. 14777.
United States Court of Appeals Eighth Circuit.
September 9, 1953.

Appeal from the United States District Court for the Eastern District of Missouri.
Arthur Kreisman, St. Louis, Mo., for appellant.
Warren E. Burger, Asst. Atty. Gen., Edward H. Hickey, Washington, D. C., Chief, General Litigation Section, U. S. Dept. of Justice, and George Arthur Fruit, Atty., Dept. of Justice, for appellee.
PER CURIAM.


1
Appeal from District Court dismissed, on motion of appellee.